This appeal is upon the record proper. No bill of exceptions appears, and the trial judge certifies to this court that no bill of exceptions has been presented to him in this cause, and that the time for presenting same has expired. No error appears in the record. The defendant was convicted for the offense of violating the prohibition law. The cause was tried by the court without a jury, no jury trial having been demanded. The court assessed a fine of $500 against the defendant, after having adjudged him guilty, and this being within the terms of the statute, it follows that the judgment of the lower court must be affirmed.
Affirmed.